Opinion issued September 30, 2021.




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-19-00955-CV
                           ———————————
                          RACINE JONES, Appellant
                                        V.
                        TARA FILLA JONES, Appellee


                   On Appeal from the 312th District Court
                            Harris County, Texas
                      Trial Court Case No. 2011-20915


                         MEMORANDUM OPINION

      This case stems from a petition to modify the parent-child relationship filed

by the minor child’s mother, Tara Filla Jones, in July 2015. Racine Jones filed a

counter petition in October 2015. While the petitions remained pending, the child’s

maternal grandparents sought to intervene for possession and access to the child.
Racine Jones moved to strike their petition to intervene. He attempts to perfect an

appeal from an order denying his motion to strike the petition in intervention. We

dismiss the appeal for lack of jurisdiction.

                                     Jurisdiction

      A court of appeals has appellate jurisdiction to review final judgments and

those interlocutory orders made immediately appealable by statute. TEX. CIV.

PRAC. & REM. CODE §§ 51.012, 51.014. A judgment is final and appealable if it

disposes of all parties and all issues. Lehmann v. Har-Con Corp., 39 S.W.3d 191,

195 (Tex. 2001). In this case, the parties are contesting possession and access to a

minor child. None of the exceptions to the rule that only final judgments can be

appealed applies. See id. We do not have jurisdiction to consider an interlocutory

appeal of the court’s decision to deny Racine Jones’s motion to strike the petition

in intervention.

      To the extent Jones seeks the issuance of a writ of mandamus, he has not

met his burden to show that he is entitled to relief. As the party seeking relief, the

relator bears the burden of demonstrating entitlement to mandamus relief. See

Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992) (orig. proceeding). The Rules

of Appellate Procedure require the petitioner to submit an appendix containing “a

certified or sworn copy of any order complained of.” TEX. R. APP. P. 52.3(k).

Jones’s petition does not include an appendix with a copy of the trial court order


                                           2
denying his motion to strike the petition for intervention. Instead, Jones cites to the

trial court’s docket sheet. A docket-sheet entry ordinarily forms no part of the

record that may be considered; rather, it is a memorandum made for the trial court

and clerk’s convenience. Barnes v. Deadrick, 464 S.W.3d 48, 53 (Tex. App.—

Houston [1st Dist.] 2015, no pet.); In re Bill Heard Chevrolet, Ltd., 209 S.W.3d

311, 315 (Tex. App.—Houston [1st Dist.] 2006, no pet.) (orig. proceeding). A

docket-sheet entry is generally considered insufficient to constitute a judgment or

decree of the court. Barnes, 464 S.W.3d at 53. Jones has not met his burden to

provide this court with a copy of the order of which he complains. To the extent he

seeks mandamus relief, that relief is denied. See TEX. R. APP. P. 52.8 (a).

                                     Conclusion

      Because the order being appealed is interlocutory, we lack jurisdiction. TEX.

R. APP. P. 42.3(a). We dismiss the appeal for lack of jurisdiction.




                                              Peter Kelly
                                              Justice

Panel consists of Justices Kelly, Guerra, and Farris.




                                          3